Name: Commission Regulation (EEC) No 1842/92 of 6 July 1992 setting accession compensatory amounts applicable on rice sector products in Portugal in the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  plant product
 Date Published: nan

 No L 187/32 Official Journal of the European Communities 7. 7. 92 COMMISSION REGULATION (EEC) No 1842/92 of 6 July 1992 setting accession compensatory amounts applicable on rice sector products in Portugal in the 1992/93 marketing year stage, it has been decided not to apply an accession compensatory amount for that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3654/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts applicable to cereals and during the second stage of the accession of Portugal ('), and in particular Article 5 thereof, Whereas an intervention price for paddy rice applicable in Portugal in the 1992/93 marketing year was set by Council Regulation (EEC) No 1746/92 (2) ; whereas setting of this price necessitates application of accession compen ­ satory amounts on paddy, husk, semi-milled and fully milled rice ; Whereas these amounts must be determined as specified in Article 2 ( 1 ) of Council Regulation (EEC) No 3654/90 ; Whereas, in view of the situation regarding the price of broken rice in Portugal at the beginning of the second HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts indicated in the Annex to this Regulation shall be applicable in the 1991 /92 marketing year to the products listed at (a) in Article 1 of Council Regulation (EEC) No 1418/76 (}). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 31 . (2) OJ No L 180, 1 . 7. 1992, p. 11 . O OJ No L 166, 25. 6 . 1976, p. 1 . 7. 7. 92 Official Journal of the European Communities No L 187/33 ANNEX CN code Accession compensatory amount (ECU/tonne) 1006 10 21 1006 10 23 1006 10 25 1006 10 27 1006 10 92 1006 10 94 1006 10 96 1006 10 98 1006 20 11 1006 20 13 1006 20 15 1006 20 17 1006 20 92 1006 20 94 1006 20 96 1006 20 98 1006 30 21 1006 30 23 1006 30 25 1006 30 27 1006 30 42 1006 30 44 1006 30 46 1006 30 48 1006 30 61 1006 30 63 1006 30 65 1006 30 67 1006 30 92 1006 30 94 1006 30 96 1006 30 98 17,45 17,45 17,45 17,45 17,45 17,45 17,45 17,45 21,81 21,81 21,81 21,81 21,81 21,81 21,81 21,81 26,42 29,49 29,49 29,49 26,42 29,49 29,49 29,49 28,14 31,61 31,61 31,61 28,14 31,61 31,61 31,61